Citation Nr: 0103263	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  98-08 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972, and from May 1972 to June 1990.  

FINDINGS OF FACT

1.  Service connection for a bilateral knee disorder was 
denied by the Department of Veterans Affairs (VA) Regional 
Office (RO) in a July 1990 rating decision.  The veteran was 
informed of this decision but did not submit a timely Notice 
of Disagreement (NOD).  

2.  The evidence received since the July 1990 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration or duplicates evidence considered 
at the time of the earlier rating decision.       

CONCLUSION OF LAW

The evidence received since the July 1990 RO decision denying 
service connection for a bilateral knee disorder is not new 
and material.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's initial claim for service connection for a 
bilateral knee disorder was denied in a July 1990 rating 
action.  The RO stated that although service medical records 
showed treatment for a knee disorder, after appropriate 
treatment, the condition cleared up, and there were no 
residuals on retirement examination.  On that examination, X-
ray films of both knees were normal with no evidence of spurs 
shown.  The veteran was properly notified of this decision, 
but he failed to file a timely NOD.  Therefore the July 1990 
rating decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.302(a) (2000).  Accordingly, 
the decision is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 3.104(a).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).          

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

Evidence at the time of the July 1990 rating decision 
consisted of the veteran's service medical records. 

Subsequent to this action, the veteran has submitted reports 
of outpatient treatment afforded him at the Casa Blanca 
Clinic during the period from October 1991 to February 1997, 
along with testimony offered at a formal hearing in September 
1998. 

The Board finds that none of this evidence is new and 
material for purposes of reopening the veteran's claim.  
38 C.F.R. § 3.156(a).  Although none of the evidence was 
previously of record and is therefore new, this new evidence 
either does not bear directly on the issue at hand or 
duplicates evidence of record at the time of the July 1990 
rating action.  Specifically, the private medical records, 
while demonstrating the current severity of the veteran's 
knee disorder, and the treatment regimen required for 
alleviation of this disorder, does not demonstrate an 
etiological relationship between the post service disability 
and any symptomatology in service.  The veteran stated, when 
he was treated in December 1991, that the right knee pain 
began in 1987 or 1988, during his period of service.  
However, X-ray films taken at that time did not reveal any 
abnormalities.  He noted that he had served as a non 
commissioned officer in the Army when he was seen in June 
1992 for complaints of right sided knee pain.  In an October 
1994 treatment note, the assessment included chronic 
recurrent knee pain, possibly secondary to old meniscal tear.  
This history was confirmed in an April 1995 treatment note.  
The Board further notes that 1996  treatment records show 
meniscal tears of both knees. 

This evidence demonstrates that the veteran has a current 
bilateral knee disorder, of some standing.  However, at no 
time did any of the treating physicians relate the current 
disability to any incidents of service.  Thus, while this 
evidence validates the veteran's claim that he has a current 
disability, it does not support a conclusion that the 
disability is the result of service.  

The veteran further provided testimony at a formal hearing in 
September 1998.  He reported knee pain while in service, but 
indicated that while he sought treatment for the knee pain, 
no abnormality was shown on x-ray films.  (Transcript, 
hereinafter T-2)  He noted that he was serving as a 
correctional officer.  As part of this position, he was 
required to take a physical.  He did not remember if he 
mentioned the knee disorder to the examiner, but indicated 
that the examiners did not find anything wrong with it.  (T-
5).  In summary, he contended that the onset of bilateral 
knee pain was basically a couple of years before he left 
active duty, and that the pain had been present since that 
time.  (T-17).  

The veteran is competent to report on symptomatology, such as 
pain, and therefore his statements regarding pain both in and 
after service must be given credibility.  However, as he is 
not a medical professional, he is not competent to render a 
conclusion as to either the etiology of this pain, or the 
medical relationship between pain suffered in service and 
that from after his discharge from service.  Grottveit v. 
Brown, 5 Vet. App. 91-93 (1993); Espiritu v. Derwinski, 2. 
Vet. App. 492 (1992).  Thus, his testimony, standing alone 
and without medical support, cannot serve as new and material 
evidence to reopen the claim for service connection for a 
bilateral knee disorder.  

In the absence of new and material evidence, the claim for 
service connection for a spinal disorder is not reopened, and 
the veteran's appeal to this extent must be denied.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been submitted, the 
prior denial of service connection for a bilateral knee 
disorder remains final.   


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

